Fan-field App. Nos. 2005-CA-65 and 2005-CA-66, 2006-Ohio-631. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Judgment Entry filed March 9, 2006:
“Whether R.C. 3107.11 requires the parties listed in the statute be given notice of both the consent hearing and the best interest hearing.”
Resnick and O’Connor, JJ., dissent.
The conflict cases are In re CMW, Madison App. No. CA2004-09-031, 2004-Ohio-6935; In re Adoption of Fenimore (Jan. 28, 2000), Montgomery App. No. 17902; In re Adoption of Kuhlman (1994), Hamilton App. No. C-930688, 99 Ohio App.3d 44; In re Adoption of Jordan (1991), Preble App. No. CA90-08-016; and In re Adoption of Jorgensen (1986), Hancock App. No. 5-85-3, 33 Ohio App.3d 207.
Sua sponte, cause consolidated with 2006-0613, In re Walters, Fairfield App. Nos. 2005-CA-65 and 2005-CA-66, 2006-Ohio-631.